Case: 21-10435     Document: 00516098600         Page: 1     Date Filed: 11/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 18, 2021
                                  No. 21-10435
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roberto Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-519-13


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Roberto Martinez pled guilty to conspiracy to possess with the intent
   to distribute and distribution of a controlled substance. He now appeals his
   above-guidelines sentence of 144 months in prison, arguing that the district
   court should not have considered expert testimony at sentencing regarding


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10435       Document: 00516098600           Page: 2     Date Filed: 11/18/2021




                                      No. 21-10435


   whether the heroin supplied to A.B. by Martinez was the but-for cause of
   A.B.’s death. The basis for Martinez’s argument is that the expert testimony
   allegedly did not comply with Federal Rules of Evidence 702 and 703.
          The Federal Rules of Evidence do not apply at sentencing. Fed. R.
   Evid. 1101(d)(3). A sentencing court “may consider relevant information
   without regard to its admissibility under the rules of evidence applicable at
   trial, provided that the information has sufficient indicia of reliability to
   support its probable accuracy.” United States v. Gaytan, 74 F.3d 545, 558
   (5th Cir. 1996) (quotation marks and citation omitted). Whether information
   relied on at sentencing contains sufficient indicia of reliability is a factual
   finding reviewed for clear error. See id. at 557–58. A finding is not clearly
   erroneous if “it is plausible in light of the record read as a whole.” United
   States v. Betancourt, 422 F.3d 240, 245 (5th Cir. 2005) (quotation marks and
   citation omitted).
          To the extent that Martinez’s briefing can be construed as a challenge
   to the reliability of the expert witness outside of the rubric of the Federal
   Rules of Evidence, the argument is meritless. The record reflects that the
   expert testified in detail regarding her qualifications, her methodology, and
   the facts she relied on in reaching her conclusion. Further, she explained how
   she ruled out the possibility that other drugs in A.B.’s system could have
   caused her death. The district court’s finding that the expert’s testimony
   contained sufficient indicia of reliability is plausible in light of the record as a
   whole, and the district court thus did not err by considering her testimony at
   sentencing. See Gaytan, 74 F.3d at 557–58.
          AFFIRMED.




                                            2